DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2018/026646 filed 07/17/2018, which claims benefit of the Japanese Application No. JP2017-175231, filed 09/12/2017, has been received and acknowledged. 
Election/Restrictions
Applicant’s election with traverse of Group II, Claims 6-15 in the reply filed on 02/01/2021 is acknowledged. The applicant argues that no serious search burden exists between the groups. The examiner in unpersuaded by that argument and respectfully points out that, as provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

In the instant case, the previous examiner has shown that the technical features “a.” through “d,” are not special technical features and do not make a contribution over the prior art as shown by Markley (U.S. Patent No. 4,867,200). 
Therefore, Claims 1-5 are withdrawn and Claims 6-15 are pending examination as discussed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 was filed after the mailing date of the restriction requirement on 12/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (JP-2013100756-A, cited by applicant) in view of Oikawa (U.S. 2014/0105753) and Kawabata (U.S. 2010/0089504). 

Regarding Claim 6, Yamashita teaches a flow volume control device (paragraph [0001]). Yamashita teaches the device including a movable element (Figure 1, Char. No. 50; paragraph [0020]). Yamashita teaches a metal member being positioned on an outer peripheral side of the moveable element and holds the movable element inside in a radial direction (Figure 1, Char. No. 20; paragraph [0020]). 
However, Yamashita is silent to the production steps necessary to produce the volume control device. 
Oikawa teaches a method for manufacturing a precipitation hardening stainless steel workpiece (abstract). Oikawa teaches a method comprising forging and molding a material using a precipitation hardening stainless steel as a material (paragraphs [0036]-[0037]). Oikawa teaches performing a solution thermal treatment on the material after the forging and molding (paragraphs [0027], and [0038]). Oikawa teaches performing precipitation hardening thermal treatment on the material after the solution thermal treatment (paragraphs [0027], and [0038]). Oikawa teaches these processing features, in part, allow for excellent mechanical properties and corrosion resistance (paragraph [0049]). 
However, Oikawa is silent to finishing and molding (e.g., machining) the material after the precipitation hardening thermal treatment. 
Kawabata teaches a precipitation-hardened martensitic, cast stainless steel (abstract). Kawabata teaches finishing and molding (e.g., machining) the material after the precipitation hardening thermal treatment (paragraph [0107]). Kawabata teaches that machining after the precipitation hardening thermal treatment ensures dimensional accuracy (paragraph [0006]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamashita with Oikawa and Kawabata with the motivation of imparting excellent mechanical properties and corrosion resistance while ensuring dimensional accuracy. 
Regarding Claim 7, Yamashita teaches the flow volume control device further including a fixed core that is disposed to face the movable element (Figure 2, Char. No. 60; paragraph [0020]). Yamashita teaches a throttle portion for forming a magnetic throttle part being molded on an outer peripheral side of an intermediate portion between the movable element (Figures 1, and 2, Char. No. 21; paragraphs [0020]-[0021]). 
Regarding Claim 8, Yamashita is silent to any processing steps required to produce the flow volume control device. 
Kawabata teaches a precipitation-hardened martensitic, cast stainless steel (abstract). Kawabata teaches finishing and molding (e.g., machining) the material after the precipitation hardening thermal treatment (paragraph [0107]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamashita, and Kawabata, as all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding Claim 9, with respect to the forging and molding being cold forging, the examiner points out the following. Within paragraph [0003] of Kawabata, the reference teaches:
As precipitation-hardened, martensitic, stainless steel having strength, hardness, toughness, corrosion resistance and wear resistance like SCS24, SUS630 is also known, but it has poor plastic workability ( cold workability and warm workability) such as forging, rolling, extrusion, etc. and machinability in a tempered ( aged) state, because of a structure having precipitates dispersed in a martensite matrix and high hardness and strength. Accordingly, large plastic working or machining is conducted on the hardened SUS-type steel before tempering.
Thus, this processing technique was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, it would have been obvious to choose to perform cold forging during the forging and mold step of claim 6 as Kawabata teaches this would be the ideal period within the process to do so. 
Regarding Claim 10, Kawabata teaches SUS630 as being a precipitation-hardenable stainless steel (paragraph [0003]). Kawabata does not explicitly teach a rationale as to why one would specifically choose this steel, however the examiner points out that all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding Claim 11, Yamashita is silent to any processing steps required to produce the flow volume control device. 
Kawabata teaches a precipitation-hardened martensitic, cast stainless steel (abstract). Kawabata teaches finishing and molding (e.g., machining) the material after the precipitation hardening thermal treatment (paragraph [0107]), of which is considered to be terminologically equivalent to “cutting” as recited within the instant claim. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamashita, and Kawabata, as all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding Claim 12, with respect to the limitation of the metal member being made such that a forged line is formed in a radial direction along a bottom surface in a portion of the bottom surface of a movable element storage portion that holds the movable element, the examiner notes the following. Within the instant specification, paragraph [0074] recites the following:
Next, as illustrated in FIG. 4, the material supplied by the rod material is cut into a predetermined length (Step S260). The broken line in FIG. 4 indicates a forged line 410. In the manufacturing procedure of the rod material, the lump of stainless steel is gradually stretched in the longitudinal direction of the rod material, and thus forms the forged line 410 in the direction illustrated in FIG. 4. It is generally known that a very small amount of inclusions usually contained in metal also exists along the forged line 410.
Therefore, it would appear this feature is a manufacturing artifact resulting from forging. Thus, the examiner points out that if one uses the concepts of Oikawa and Kawabata with the invention of Yamashita, one would appreciate that process and structure of Yamashita as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that forged lines being formed in a radial direction along a bottom surface in a portion of the bottom surface of a movable element storage portion that holds the movable element, would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 13, Yamashita teaches the flow volume control device further including a fixed core that face an upper end portion of the movable element (Figures 1-2, Char. No. 60; paragraph [0020]). Yamashita teaches a solenoid that is disposed on an outer peripheral side if the fixed core element (Figures 1-2, Char. No. 70; paragraph [0020]). Yamashita teaches a valve body that is engaged with the movable element (Figures 1-2, Char. Nos. 42 and/or 421; paragraph [0025]). Yamashita teaches a magnetic attraction force is generated by energizing the solenoid to attract the movable element toward the fixed core and open the valve body (paragraph [0030]).
Regarding Claim 14, Yamashita teaches a storage portion (Figure 1, Char. No. 211; paragraph [0032]) that stores a movable element spring (Figure 1, Char. No. 82; paragraph [0032]) that biases the movable element toward the fixed core (paragraph [0032]). Yamashita does not teach any associated production steps and therefore is silent to this feature being molded in the material within the finishing and molding step.
However, the examiner points out that Kawabata teaches precipitation-hardened stainless steels being mold (e.g., machined) in a finishing and molding step (e.g., after heat treatment), and furthermore teaches this process being applied to, among other parts, valves of which this invention is considered to be a variant of (paragraph [0107])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamashita, and Kawabata, as all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding Claim 15, Yamashita teaches an outer peripheral portion of a fixed core (Figure 1, Char. No. 60; paragraph [0020]) and an inner peripheral portion of a cylindrical portion of a metal member (Figure 1, Char. No. 23; paragraph [0020], and [0029]) being two separate components (e.g., the hatching within the drawings are in different directions implying the components are not integral or integrally formed) and further teaches these components as being welded together (paragraph [0029]). 
However, Yamashita does not teach a production method and is therefore silent to these components being bonded after the finishing and molding. However, the examiner points out that if one uses the concepts of Oikawa and Kawabata with the invention of Yamashita, one would appreciate that process and structure of Yamashita as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that these components being bonded after the finishing and molding would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                         


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735